DETAILED ACTION
The present office action is in response to the preliminary amendment filed on 10/17/2019.  Claims 1 – 11 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claim 8, line 6, recites “wherein as an impeller attaching unit or an impeller detaching unit configured to”, which should recite “and an impeller attaching unit and an impeller detaching unit configured to”.
Claim 8, lines 13-14, recite “state wherein the rotary shaft, a portion of the rotary shaft is surface-mounted, is inserted, and the hooking step is a structure that defines a gap for the rotational direction of the”, which should recite “state wherein the rotary shaft is inserted, a portion of the rotary shaft is surface-mounted, and the hooking step is a structure that defines a gap for the rotational direction of the”
Claim 9, line 2, recites “wherein the shape of a cross-section of the rotary shaft is perpendicular to an axial”, which should recite “wherein a cross-sectional shape of the rotary shaft that
Claim 9, line 4, recites “shape, and the shape of a cross-section of at least a portion of the connection groove corresponding”, which should recite “shape, and a cross-sectional shape of at least a portion of the connection groove corresponding”.
Claim 9, lines 5-7, recite “to the rotary shaft, wherein the portion of the arc has a chamfered circular cross-section occupies only a portion of the chambered area by a cross-section of the hooking step, and has a shape of a circle surrounding an outskirt of the rotary shaft.”, which should recite “to the rotary shaft has a shape of a circle surrounding an outskirt of the rotary shaft, wherein the portion of the arc has a chamfered circular cross-section occupies only a portion of the chambered area by a cross-section of the hooking step.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “impeller attaching unit and an impeller detaching unit” in Claims 6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 11, line 27 - Page 12, line 4, recites "the impeller 130 attaching/detaching unit may use various attachment/detachment methods such as a bolting method, a coupling method, or a magnetic coupling method, but according to the present invention, the impeller 130 may be easily coupled to the rotary shaft 121 of the motor 120 by using the magnetic coupling method.   In more detail, a magnet 170 is provided at a connection portion of the impeller 130 and the rotary shaft 121 of the motor 120… then the magnet 170 may be provided in the impeller 130 and the rotary shaft 121 in the impeller 130 and the rotary shaft 121 itself may constitute the magnet 170 having magnetism". The Examiner interprets "impeller attaching unit and an impeller detaching unit" to be a magnet provided at a connection portion of the impeller and the rotary shaft of the motor.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 – 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “a magnet is provided inside the connection groove” in line 11.  Antecedent basis for “a magnet” is established in line 8 of the claim.
It is unclear is “a magnet” in line 11 is an antecedent basis typo or not. 
Is “a magnet” in line 11 to be interpreted as a second magnet provided in addition to the “first magnet” established in Claim 8 (to which the magnetic material of the rotary shaft is magnetically coupled to)?
Or is the magnet of line 11 the same magnet as previously established in line 8 and “a magnet” in line 11 should be interpreted as “the magnet”?
For purposes of examination, the Examiner interprets the antecedent basis of “a magnet” in line 11 to be incorrect.  “A magnet” in line 11 should recite “the magnet”. 
Claims 9 – 11 are rejected for their dependency on Claim 8. 
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Pre-Grant Publication No. 2016/0115965).
Regarding Claim 1, Park shows (Figures 1, 2, 3, 4, and 5):
A damper-embedded ventilator (100) comprising:
a housing (105) defining an air flow chamber (chamber within 105 from 103 to 104) therein and the housing (105) is provided with an air discharge port (104) in communication with (as illustrated in Figures 1, 2, and 5) the air flow chamber (chamber within 105 from 103 to 104);
an impeller (101) connected to a rotary shaft [it is inherent 102 have a rotary shaft to rotate 101] of a motor (102) to be rotatable [it is inherent 101 rotates during operation to create the air flow through 100] and disposed in (as illustrated in Figure 1, 101 is disposed in 105) the housing (105); and
a backdraft prevention damper (202) configured to open and close (as illustrated by the two positions of 202 in Figure 5) the air discharge port (104), wherein
the backdraft prevention damper (202) is detachably mounted on (as illustrated in Figures 2 and 3, 202 is detachably mounted within 104 at 202a/b) the air discharge port 

Regarding Claim 2, Park shows (Figures 1, 2, 3, 4, and 5):
The backdraft prevention damper (202) is provided in a combined shape (as illustrated in Figure 4, 202 is square/rectangular in shape) corresponding to (as illustrated in Figures 1 and 2, the shape of 202 corresponds with the inner shape of 104) an inner shape (as illustrated in Figure 1, the interior of 104 is square/rectangular) of the air discharge port (104) to be inserted into (as illustrated in Figure 3) and coupled to (as illustrated in Figures 1 and 5) the air discharge port (104). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pre-Grant Publication No. 2016/0115965), as recited in Claim 1 above, in view of Toshiba Carrier Corp. (Japanese Patent Publication JP2014181823A, as provided by Applicant on IDS filed 10/26/2019; English Machine Translation provided herein and relied upon below). 
Regarding Claim 4, Park shows (Figures 1, 2, 3, 4, and 5): 
The impeller (101) is a sirocco fan provided in a form of a cylindrical fan (as illustrated in Figures 1 and 2, 101 is a sirocco type cylindrical fan) configured to blow air (air drawn through 100) in a tangential direction (as illustrated in Figure 1, the air drawn through 101 exits 101 in a tangential direction) during a rotation thereof, and the air discharge port (104) has a rectangular cross-sectional shape (as illustrated in Figure 1, 104 has a rectangular cross-section). 
However, Park lacks showing the air discharge port has a tubular shape extending from the rectangular cross-sectional shape to a circular cross-sectional shape to provide the air blown by the impeller to be smoothly discharged. 
In the same field of endeavor of ventilators, Toshiba Carrier Corp. teaches (Figures 1 and 2):
A ventilator (1), wherein the air discharge port (4, 5) has a tubular shape (as illustrated in Figure 2, 5 is tubular) extending from a rectangular cross-section shape (as illustrated in Figure 2, the end of 5 connected to 4 has a rectangular-cross sectional shape) to a circular cross-sectional shape (as illustrated in Figure 2, the distal end of 5 has a circular cross-sectional shape) to provide the air blown by the impeller (10) to be smoothly discharged (by the transition from a rectangular cross-section to a round cross-section). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air discharge port shown by Park to have a tubular shape extending from the rectangular cross-section to a circular cross-section, as taught by Toshiba Carrier Corp, to make installation easier for attachment to round ductwork to distribute the air discharged by the ventilator. 

Regarding Claim 5, Park (Figures 1, 2, 3, 4, and 5) shows:
The backdraft prevention damper (202) is provided in a combined outer shape as illustrated in Figure 4, 202 is square/rectangular in shape) corresponding to (as illustrated in Figures 1 and 2, the shape of 202 corresponds with the inner shape of 104) a rectangular cross-sectional shape (as illustrated in Figure 1, the interior of 104 is square/rectangular) of the air discharge port (104) to be inserted into (as illustrated in Figure 3) and matched with a portion (as illustrated in Figures 1 and 5) of the air discharge port (104) having the rectangular cross-sectional shape.
The combination of Park (Figures 1, 2, 3, 4, and 5) and Toshiba Carrier Corp. teaches (Figures 1 and 2) teaches:
The air discharge port (Park: 104) has a tubular shape (Park’s 104, as modified in view of Toshiba Carrier Corp above, is tubular) extending from a rectangular cross-section shape (Toshiba: as illustrated in Figure 2, the end of 5 connected to 4 has a rectangular-cross sectional shape) to a circular cross-sectional shape (Toshiba: as illustrated in Figure 2, the distal end of 5 has a circular cross-sectional shape).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try modifying the rectangular cross-sectional shape of the backdraft damper to be circular in order to be inserted into the portion of the air discharge port having the circular cross-sectional shape, as taught by the combination of Park and Toshiba, to allow the backdraft damper to be placed farther from the air outlet opening of the ventilator to optimize airflow through the outlet, by choosing from an finite number of identified, predictable solutions with a reasonable expectation of success.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pre-Grant Publication No. 2016/0115965), as recited in Claim 1 above, in view of Kim et al. (U.S. Patent No. 6,478,555). 
Regarding Claim 6, Park shows (Figures 1, 2, 3, 4, and 5):
The impeller (101) and the rotary shaft [it is inherent 102 have a rotary shaft to rotate 101] of the motor (102) are coupled (as illustrated in Figure 1).
However, Park lacks showing an impeller attaching unit and an impeller detaching unit configured to couple the impeller and the rotary shaft to be detachable.
In the same field of endeavor of fluid handling, Kim shows (Figures 13 and 14B):
It is known to couple (as illustrated in Figure 13, 71d and 62 are coupled) an impeller (71d) and a rotary shaft (62) of a motor using an impeller attaching unit (82 and 84) and an impeller detaching unit (82 and 84) so the impeller (71d) and the rotary shaft (62) are detachable (“magnet pockets 82 and 84 couple the impeller 71d and the rotational shaft 62, while constantly maintaining more than a predetermined distance without contacting each other, a coupling noise and a vibration are remarkably reduced”, Col. 8, lines 35-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the impeller and rotary shaft shown by Park to include a magnetic impeller attaching unit and impeller detaching unit so the impeller and the rotary shaft are detachable, as taught by Kim, to remarkably reduce coupling noise and vibration.

Regarding Claim 7, the combination of Park (Figures 1, 2, 3, 4, and 5) and Kim (Figures 13 and 14B) teaches:
The impeller attaching unit (Kim: 82 and 84) and the impeller detaching unit (Kim: 82 and 84) further comprises a magnet (Kim: 82 and 84 are magnets) provided at a connection portion (Kim: as illustrated in Figure 13, 82 and 84 are located at the connection of 72d and 62) of the impeller (Park: 101) and the rotary shaft [Kim: it is inherent 102 have a rotary shaft to rotate 101] of the motor (Kim: 102).

Allowable Subject Matter
Claim 3 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, Park lacks showing a coupling groove form on a plurality of contact surfaces of an outer surface of the backdraft prevention damper and a coupling boss formed on a plurality of contact surfaces of an inner surface of the air discharge port to guide a coupling direction and a disassembling direction of the backdraft prevention damper.  Further, modifying Park to include such structure would impact the principle operation of Park’s backdraft prevention damper as intended.
Claim 8 is objected to for minor informalities and rejected under 35 U.S.C. 112(b) above, but contains allowable subject matter.
Regarding Claim 8, the closest prior art is Park (U.S. Pre-Grant Publication No. 
However, Park does not show the following structure recite in Claim 8:  
The rotary shaft comprises a magnetic material magnetically coupled to a magnet.
The impeller comprises a connection groove.
The magnet is provided in the connection groove. 
The connection groove comprises a hooking step that defines a gap for a rotational direction of the rotary shaft. 
The ventilator prior art, either alone or in combination, does not teach or provide motivation to modify Park’s impeller and rotary shaft to include the structure recited above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Penlesky et al. (U.S. Pre-Grant Publication No. 2015/0140923) teaches a ventilator (30) that includes an impeller (92) coupled to a rotary shaft (94) of a motor (86) by mechanical couplings (screws, rivets, rods, see Paragraph 0057)  and a round backdraft damper (46) disposed in a round duct (54) attached to the air discharge port (42).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
11/18/2021

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762